


113 S1611 : Federal Data Center Consolidation Act of 2013
U.S. Senate
2014-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
113th CONGRESS2d Session
S. 1611
IN THE HOUSE OF REPRESENTATIVES

September 19, 2014
 Referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

AN ACT
To require certain agencies to conduct assessments of data centers and develop data center consolidation and optimization plans.


1.Short titleThis Act may be cited as the Federal Data Center Consolidation Act of 2013.
2.Federal data center consolidation initiative
(a)DefinitionsIn this Act:
(1)AdministratorThe term Administrator means the Administrator for the Office of E–Government and Information Technology within the Office of Management and Budget.
(2)Covered agencyThe term covered agency means the following (including all associated components of the agency):
(A)Department of Agriculture;
(B)Department of Commerce;
(C)Department of Defense;
(D)Department of Education;
(E)Department of Energy;
(F)Department of Health and Human Services;
(G)Department of Homeland Security;
(H)Department of Housing and Urban Development;
(I)Department of the Interior;
(J)Department of Justice;
(K)Department of Labor;
(L)Department of State;
(M)Department of Transportation;
(N)Department of Treasury;
(O)Department of Veterans Affairs;
(P)Environmental Protection Agency;
(Q)General Services Administration;
(R)National Aeronautics and Space Administration;
(S)National Science Foundation;
(T)Nuclear Regulatory Commission;
(U)Office of Personnel Management;
(V)Small Business Administration;
(W)Social Security Administration; and
(X)United States Agency for International Development.
(3)FDCCIThe term FDCCI means the Federal Data Center Consolidation Initiative described in the Office of Management and Budget Memorandum on the Federal Data Center Consolidation Initiative, dated February 26, 2010, or any successor thereto.
(4)Government-wide data center consolidation and optimization metricsThe term Government-wide data center consolidation and optimization metrics means the metrics established by the Administrator under subsection (b)(2)(G).
(b)Federal data center consolidation inventories and strategies
(1)In general
(A)Annual reportingEach year, beginning in the first fiscal year after the date of enactment of this Act and each fiscal year thereafter, the head of each covered agency, assisted by the Chief Information Officer of the agency, shall submit to the Administrator—
(i)a comprehensive inventory of the data centers owned, operated, or maintained by or on behalf of the agency; and
(ii)a multi-year strategy to achieve the consolidation and optimization of the data centers inventoried under clause (i), that includes—
(I)performance metrics—
(aa)that are consistent with the Government-wide data center consolidation and optimization metrics; and
(bb)by which the quantitative and qualitative progress of the agency toward the goals of the FDCCI can be measured;
(II)a timeline for agency activities to be completed under the FDCCI, with an emphasis on benchmarks the agency can achieve by specific dates;
(III)year-by-year calculations of investment and cost savings for the period beginning on the date of enactment of this Act and ending on the date described in subsection (e), broken down by each year, including a description of any initial costs for data center consolidation and optimization and life cycle cost savings and other improvements, with an emphasis on—
(aa)meeting the Government-wide data center consolidation and optimization metrics; and
(bb)demonstrating the amount of agency-specific cost savings each fiscal year achieved through the FDCCI; and
(IV)any additional information required by the Administrator.
(B)Use of other reporting structuresThe Administrator may require a covered agency to include the information required to be submitted under this subsection through reporting structures determined by the Administrator to be appropriate.
(C)Department of Defense reportingFor any year that the Department of Defense is required to submit a performance plan for reduction of resources required for data servers and centers, as required under section 2867(b) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note), the Department of Defense—
(i)may submit to the Administrator, in lieu of the multi-year strategy required under subparagraph (A)(ii)—
(I)the defense-wide plan required under section 2867(b)(2) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note); and
(II)the report on cost savings required under section 2867(d) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note); and
(ii)shall submit the comprehensive inventory required under subparagraph (A)(i), unless the defense-wide plan required under section 2867(b)(2) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note)—
(I)contains a comparable comprehensive inventory; and
(II)is submitted under clause (i). 
(D)StatementEach year, beginning in the first fiscal year after the date of enactment of this Act and each fiscal year thereafter, the head of each covered agency, acting through the Chief Information Officer of the agency, shall—
(i)
(I)submit a statement to the Administrator stating whether the agency has complied with the requirements of this Act; and
(II)make the statement submitted under subclause (I) publically available; and
(ii)if the agency has not complied with the requirements of this Act, submit a statement to the Administrator explaining the reasons for not complying with such requirements.
(E)Agency implementation of strategiesEach covered agency, under the direction of the Chief Information Officer of the agency, shall—
(i)implement the strategy required under subparagraph (A)(ii); and
(ii)provide updates to the Administrator, on a quarterly basis, of—
(I)the completion of activities by the agency under the FDCCI;
(II)any progress of the agency towards meeting the Government-wide data center consolidation and optimization metrics; and
(III)the actual cost savings and other improvements realized through the implementation of the strategy of the agency.
(F)Rule of constructionNothing in this Act shall be construed to limit the reporting of information by a covered agency to the Administrator, the Director of the Office of Management and Budget, or Congress.
(2)Administrator responsibilitiesThe Administrator shall—
(A)establish the deadline, on an annual basis, for covered agencies to submit information under this section;
(B)establish a list of requirements that the covered agencies must meet to be considered in compliance with paragraph (1);
(C)ensure that information relating to agency progress towards meeting the Government-wide data center consolidation and optimization metrics is made available in a timely manner to the general public;
(D)review the inventories and strategies submitted under paragraph (1) to determine whether they are comprehensive and complete;
(E)monitor the implementation of the data center strategy of each covered agency that is required under paragraph (1)(A)(ii);
(F)update, on an annual basis, the cumulative cost savings realized through the implementation of the FDCCI; and
(G)establish metrics applicable to the consolidation and optimization of data centers Government-wide, including metrics with respect to—
(i)costs;
(ii)efficiencies, including at least server efficiency; and
(iii)any other metrics the Administrator establishes under this subparagraph.
(3)Cost saving goal and updates for Congress
(A)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall develop, and make publically available, a goal, broken down by year, for the amount of planned cost savings and optimization improvements achieved through the FDCCI during the period beginning on the date of enactment of this Act and ending on the date described in subsection (e).
(B)Annual update
(i)In generalNot later than 1 year after the date on which the goal described in subparagraph (A) is made publically available, and each year thereafter, the Administrator shall aggregate the reported cost savings of each covered agency and optimization improvements achieved to date through the FDCCI and compare the savings to the projected cost savings and optimization improvements developed under subparagraph (A).
(ii)Update for CongressThe goal required to be developed under subparagraph (A) shall be submitted to Congress and shall be accompanied by a statement describing—
(I)whether each covered agency has in fact submitted a comprehensive asset inventory, including an assessment broken down by agency, which shall include the specific numbers, utilization, and efficiency level of data centers; and
(II)whether each covered agency has submitted a comprehensive consolidation strategy with the key elements described in paragraph (1)(A)(ii).
(4)GAO Review
(A)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Comptroller General of the United States shall review and verify the quality and completeness of the asset inventory and strategy of each covered agency required under paragraph (1)(A).
(B)ReportThe Comptroller General of the United States shall, on an annual basis, publish a report on each review conducted under subparagraph (A).
(c)Ensuring cybersecurity standards for data center consolidation and cloud computing
(1)In generalIn implementing a data center consolidation and optimization strategy under this Act, a covered agency shall do so in a manner that is consistent with Federal guidelines on cloud computing security, including—
(A)applicable provisions found within the Federal Risk and Authorization Management Program (FedRAMP); and
(B)guidance published by the National Institute of Standards and Technology.
(2)Rule of constructionNothing in this Act shall be construed to limit the ability of the Director of the Office of Management and Budget to update or modify the Federal guidelines on cloud computing security.
(d)Waiver of requirementsThe Director of National Intelligence and the Secretary of Defense, or their respective designee, may waive the applicability to any national security system, as defined in section 3542 of title 44, United States Code, of any provision of this Act if the Director of National Intelligence or the Secretary of Defense, or their respective designee, determines that such waiver is in the interest of national security. Not later than 30 days after making a waiver under this subsection, the Director of National Intelligence or the Secretary of Defense, or their respective designee, shall submit to the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate and the Committee on Oversight and Government Reform and the Permanent Select Committee on Intelligence of the House of Representatives a statement describing the waiver and the reasons for the waiver. 
(e)SunsetThis Act is repealed effective on October 1, 2018.
Passed the Senate September 18, 2014.Nancy Erickson,Secretary
